                           Fieldin Culbreth
                               7/8/2019
                                                               15

1                  F. Culbreth - 7/8/19
2    never thought about it, but either '12 or '13.
3         Q.     According to the records we received
4    from the Office of the Commissioner, we can see
5    that it was 2013?
6          A.    '13, there you go, there's your
7    answer.
8         Q.     When the 2012 season ended, was it
9    your intention to apply for a crew chief
10   opening?
11               MS. PHILION:    Object to form.
12   BY MR. MURPHY:
13         A.    No.
14               Would you like more on the reason
15   for that?
16         Q.    That was my next question.
17         A.    Yeah, the reason being I just came
18   up during a time where seniority was kind of
19   something that was thought of in a different
20   way, not necessarily changed a whole lot now,
21   but it's changed.    And, you know, I had always
22   taken on the stance, the personal stance that if
23   anybody were senior to me, had done something
24   longer than I, whether it be a crew chief spot,
25   whether it just be whatever, that if they were,



                      D'Amico Certified Reporting       EXHIBIT
                                                                    exhibitsticker.com




                             908-546-7650
                                                           4
                            Fieldin Culbreth
                                7/8/2019
                                                            16

1                     F. Culbreth - 7/8/19
2    you know, senior to me and every bit as capable,
3    I just kind of -- I just kind of was brought up
4    in an era, you know, that things just went to
5    them first, if that's how you felt.       And that's
6    how I felt about two or three people; namely,
7    Wally and even Angel.     I think I said at the
8    time, that, you know, they were senior to me,
9    and had been used.     So I thought that it was,
10   you know, you know, right for them to get it, so
11   I just --   I just didn't apply initially.
12         Q.    At that time, sir, was Alfonso
13   Marquez more senior than you?
14        A.     No.
15         Q.    No, O.K.
16               Now, did you receive a phone call
17   from anyone hat Major League Baseball asking you
18   to apply for the crew chief position in 2013?
19        A.     I did. It's kind of a two-part
20   answer here so I -- and I have to give it to you
21   this way since, again, it was a long time ago,
22   and, the call was so, to me at the time,
23   insignificant.
24               I can't remember if I received a
25   phone call from Joe West first or Randy Marsh



                      D'Amico Certified Reporting
                             908-546-7650
                            Fieldin Culbreth
                                7/8/2019
                                                          17

1                    F. Culbreth - 7/8/19
2    first.     But the reason that's significant
3    because as soon as I hung up with one, the other
4    called.    Again, I can't -- I can't say which one
5    happened first; I just by the -- common sense
6    would tell me it was possibly Randy first and
7    then Joe second.     But again, if I had to sit
8    here and tell you for certain, can't do it.
9                  I received a call, if it was Randy
10   first, the only thing Randy asked me was had I
11   put my name in for the crew chief job.    And I
12   told him no.    And I explained my reasoning just
13   the way I did a few minutes ago.    And that was
14   it.     The call literally took a couple of
15   minutes.    And that's the reason it's tough for
16   me to recall because it was a two-minute call in
17   my life that I didn't really give that much
18   thought to.
19                 When I hung up, again, the order
20   probably went this way, but I don't know for
21   sure.    It was Joe West immediately, and when I
22   said I hung up, it couldn't have been, again,
23   another minute or two, and the next phone call
24   came, and it was, "Have you put in for the crew
25   chief job?"



                      D'Amico Certified Reporting
                             908-546-7650
                           Fieldin Culbreth
                               7/8/2019
                                                          18

1                   F. Culbreth - 7/8/19
2                And I said, "No."    Again, explaining
3    why.   And I was told, "Put your name in."
4                So, I hung up, I think I sent it in
5    by email.   As a matter of fact, I'm sure I sent
6    it in by email, and just simply put, "Fieldin
7    Culbreth is officially applying for the crew
8    chief position."
9           Q.   I recognize that this call was over
10   six years ago, and I also heard everything that
11   you said.
12               I want to see if anything might
13   trigger something and if it doesn't, fine.
14          A.   Absolutely.
15          Q.   You know, because all we want is
16   truth, that's all we want.
17          A.   Absolutely, that's all you're going
18   to get.
19          Q.   That's good, I appreciate that.
20               MS. PHILION:    Object to the form.
21   BY MR. MURPHY:
22          Q.   Did Randy in that telephone
23   conversation after you explained to him that you
24   thought other senior umpires should get job, did
25   he express any disappointment that you weren't



                      D'Amico Certified Reporting
                             908-546-7650
                           Fieldin Culbreth
                               7/8/2019
                                                        19

1                  F. Culbreth - 7/8/19
2    applying?
3          A.    No.
4         Q.     And in the phone call that you had
5    with Joe West, was there any conversation about
6    the fact that it might not be good for your
7    career if you didn't apply?
8                MS. PHILION:    Object to form.
9          A.    No, I don't recall that.
10         Q.    So both of these were fairly brief
11   conversations?
12         A.    Yeah, I would say they were both
13   within -- probably within a minute of one
14   another and linked in topic, you know, there
15   just wasn't much.
16         Q.    Am I correct in thinking that, based
17   upon what you said, you would not have applied
18   but for those two calls?
19               MS. PHILION:    Object to form.
20   BY MR. MURPHY:
21         A.    Yes, I think so, because it -- yeah,
22   it was -- that's fair to say.
23         Q.    All right.
24               Now, let's see, is this your --
25         A.    I wouldn't apply then, that's for



                      D'Amico Certified Reporting
                             908-546-7650
